The opinion of the Court, was delivered by
Ryersoh, J.
The assignment which led to these proceedings, was made under “ An act to secure to creditors an equal and just division of the estates of debtors, who convey to assignees for the benefit of creditors; ” Rev. L. 674. But the return to this writ, shows a wide departure from the act, in the attempt to carry it into execution. When the claims on the estate assigned, were presented to the assignees, they reported the same to the Court of Common Pleas, to be there acted on according to law. So far all was right. But how the proceedings escaped from that Court into the Orphans’ Court at this stage, is to me a mystery. It is nevertheless true in fact, if not in law. For we presently find the latter Court active in the matter, receiving from their Surrogate, a statement and report of the claims, for their allowance, and their decree thereupon, for a distribution of the estate. All this proceeding in the Orphans’ Court, was coram nonjudice. It belonged to the Common Pleas to settle what claims vrere to be paid under the assignment and the statute. This being done, that tribunal was functus officio ; their power at an end. The assignees should then have proceeded, without the decree, order or direction of any Court, to pay pursuant to the direction of the statute. When the money has been disbursed, and not before, can the Orphans’ Court be appealed to; and simply, to settle the accounts of the assignees, of the manner in which they had discharged the trust. But this point in the progress of their duty, has not yet been reached. All that we can now do, is to declare void whatever has been done, or attempted, by the Orphans’ Court. This will open the way for the due return of the claims to the Common Pleas. If they shall not decide, or have not decided thereon according to law, a Certiorari to that Court, will enable us to review and correct their proceedings. The correction of their supposed errors, in adjudicating upon the claims allowed, seems to be the object sought by the plaintiff in Certiorari. This object can never be attained by a Certiorari to the Orphans’ Court.
*105It is therefore proper that the decree of the Orphans’ Court, be declared and adjudged null and void; and the accounts and claims be remitted to the Court below, to the end that they be delivered to the Assignees, or handed over to the Common Pleas, to be proceeded on according to iaw.
Hornblower, C. J. and Ford, J. concurred.
The proceedings of the Orphans’ Court, declared and adjudged null and void.